DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Multiple grounds of rejection are below set forth to maintain continuity in the record of prior art cited in related applications.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 11-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatani et al (US 2008/0271967) as evidenced by or in the alternative further in view of Aida et al (US 2015/0232784) or Kinoshita et al (US 5,512,188) or Ohmura et al (US 2005/003970) 
Regarding Claims 1-4, 6, 11-12 and 14:
Nakatani et al (US 2008/0271967) discloses a one way clutch rotation transmission apparatus with a grease composition (Abstract) 
The grease comprises a synthetic oil based oil.  The base oil includes silicone oil to provide excellent heat resistance [0066] 
a thickener such as a metal soap 
non-barium antirust agent [0018]
The thickener includes lithium metal soap thickeners [0067] in amounts of 10-30 or 15 to 25 mass% [0069](meeting the limitation of claims 1 for thickener 4 for lithium soap and claim 12)(given the amount of thickener and additives required by the reference the 
The non barium antirust agent includes carboxylic acids salts and esters [0070] 
The composition comprises an anti-abrasive agent and antioxidant [0087] such as zinc dithiocarbamate [0087-0088] in amounts such as 1 to 10 mass% or 2 to 10 mass % [0098] (overlapping the claimed ranges and ratios of claims 2-3 and 11)
Nakatani et al (US 2008/0271967) discloses a one way clutch with a grease composition comprising a synthetic oil and a metal soap thickener and a non barium antirust agent in an amount of 1- to 10 mass % sealed into the rolling bearing and one way clutch (Abstract) The base oil having excellent heat resistance includes silicone oil [0066] a thickener such as a lithium soap or lithium complex soap [0067] in amounts such as 10-30 mass % [0069] an antirust agent such as a carboxylic acid, salt thereof an ester and am amine [0070] thiocarboxylic acid esters, etc. [0075] such as dilauryl thioprionate [0085] and combinations thereof in amounts such as 1 to 10 mass % [0086] Nakatani discloses the grease comprises a non barium antirust agent such as a partial ester of a polyhydric alcohol [0070 and 0072] in amounts such as 1 to 10 mass % [0086]  (meeting the limitations of claims 6 and 14 for partial ester of polyhydric alcohol)
Various additives may also be added such as antioxidants, anti abrasive agents [0087]  preferably anti abrasive agents such as zinc dithiocarbamate and zinc dithiophosphate  [0088][0095]  The anti-abrasive agents may be used in combination The anti-abrasive agents such as phosphor based compound and phosphor sulfur compounds to improve the abrasion reducing effect (further rendering ).  The ant abrasive agents are used in amounts of 1 to 10 mass % [0098] overlapping the claimed ranges and ratios).
The examiner maintains zinc dithiocarbamate enables one of ordinary skill in the art at the time of filing the invention to readily envisage zinc dialkyl dithiocarbamate (or in the alternative renders obvious to one of ordinary skill in the art at the time of filing the invention to try zinc dialkyl dithiocarbamate) and similarly zinc dialkyldithiophosphate.  A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)).

Nakatani teaches the anti-abrasive reduces exfoliation and suppresses abrasion from friction esp. when ZnDTC was used [0122] and improves durability with little abrasion [0142]  Nakatani teaches examples having both ZnDTC and ZNDTP where there is less ZnDTP and more ZnDTC (1:2) Table 1 (a ratio within the claimed ratio range of claim 1 and claim 3)
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).	See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
The grease is in a one way clutch rotation transmission apparatus employed in a starter and also suitable for use in a rolling bearing [0008]

    PNG
    media_image1.png
    454
    418
    media_image1.png
    Greyscale

clutch inner ring 31 and external peripheral surface with a cam surface [0051][112] See Fig 1 showing grease in lubricating part of clutch or torque limiter mechanism, in over running clutch in clutch cam chamber formed by outer clutch and inner clutch 
Grease composition is filled in a closed space between the inner ring and outer ring [0049] grease is filled between external peripheral surface of the clutch inner ring 31 and internal peripheral surface 32b of the clutch outer ring 32 [0050] [0120][0127] (meeting the limitation for enclosing a grease in a lubricating part of the clutch/torques limiter mechanism)
Nakatani discloses a one way clutch containing rotation transmission comprising rotary members disposed concentrically, a rolling bearing disposed between mutually opposed peripheral surfaces of the pair of rotary members and serving to support the rotary members to transmit rotary power in a predetermined direction with a grease composition (Claim 1 reference) See Fig 1 for apparatus meeting the instant claim limitations for overrunning clutch cam chamber outer clutch and inner clutch, etc.
While Nakatani does not expressly recite “dialkyl” dithiocarbamate or “dialkyl” dithiophosphate, these are well known in the art at the time of filing the invention to be used in combination and often referred to generically as dithiocarbamate and dithiophosphate. Further, it would be obvious to one of ordinary skill in the art at the time of filing the invention to try a dialkyl zinc dithiophosphate and a dialkyl zinc dithiocarbamate as these are known additives for use in grease.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).	
Or in the alternative, assuming arguendo one of skill in the art would find the dialkyl groups nonobvious, or using them both together, said limitations are obvious over: 
Re:  dialkyl groups:  
Aida et al (US 2015/0232784) which teaches additives for grease of thiocarbamates such as zinc dialkyldithiocarbamate and the like an dithiophosphates such as zinc dialkyldithiophosphate [0048] referred to as load carrying additive also known as anti wear additives.
Alternatively, 
Kinoshita et al (US 5,512,188) which teaches a grease composition having a zinc dithiophosphate and zinc dithiocarbamate and then further discloses formulae for same having dialkyl groups (C23L60-C24L45)  the composition provides improved life time/wear (C1 L25-56) and anti flaking (C23 L60-66) and improved friction qualities.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to use both zinc dialkyldithiocarbamate and zinc dialkyldithiophosphate in amounts as taught by Aida and Kinoshita in the grease of Nakatani to impart improved lubricating properties.  Further Nakatani already contemplates said additives so doing so amounts to nothing more than use of known compounds (Zn DTC and ZnDDP) in a known environment (grease) to achieve an entirely expected result (friction improvement).
Alternatively,
Re:  dialkyl groups and using both the ZDDP and ZDTC and ratio
Ohmura (US 2005/0003970) discloses a grease composition comprising a base oil a thickening agent at least one compound such as zinc dithiocarbamate and zinc dithiophosphate and a metal salt of a fatty acid (Abstract) the base oils include silicone oils [0049] and the metal salts include lithium salts of fatty acids such as lithium stearate  (i.e. lithium soap thickener) [0062-0063](Table 1) The zinc dithiocarbamates include zinc dialkyldithiocarbamate [0056] and the zinc dithiophosphates include zinc dialkyldithiophosphate [0058] the zinc dithiocarbamate and zinc dithiophosphate are used in a combined weight of 0.5 to 10 wt.% [0044] where both may be used in amounts of 2 % each (i.e. 50:50) Table 3 Example 13.  These additive improve coefficient of friction properties [0060] The grease is suitable for a variety of uses including gears, bearing rollers etc. [0030]

Alternatively,
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatani et al (US 2008/0271967) as evidenced by or in the alternative further in view of Aida et al (US 2015/0232784) or Kinoshita et al (US 5,512,188) or Ohmura et al (US 2005/0003970) as applied to claims 1-4, 6, 11-12 and 14 above further in view of Hirooka et al (JP 2015151516A) published 8/24/2015 citing to (US 2017/0002285) 
Regarding Claims 5 and 13
Nakatani et al (US 2008/0271967) as above modified discloses the limitations above set forth.  Nakatani teaches a silicone oil but does not teach a species silicone oil esp. suitable for one way clutch mechanisms.  
Nakatani discloses silicone base oil but does not expressly disclose said oil having an aromatic hydrocarbon group per molecule.
Hirooka et al (JP 2015151516A) published 8/24/2015 citing to (US 2017/0002285) for English translation discloses a silicone grease composition similar to Nakatani.  Hirooka discloses the composition comprising a base oil containing a silicone oil in an amount of 50 mass% or more a metal oxide friction modifier and a thickener (Abstract) the metal oxide in amounts such as 1 to 3 mass% [0029]
The silicone oil includes methyl phenyl silicone oil 

    PNG
    media_image2.png
    63
    529
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    306
    565
    media_image3.png
    Greyscale

[0016-0017]
The composition comprises a thickener such as a lithium soap or lithium complex soap [0021] The thickener is in amount to achieve the desired consistency such as 2 to 35 mass% [0024]
The composition may further comprises conventionally used additives for grease such as antioxidant, rust inhibitor, metal deactivator, detergent, dispersant, extreme pressure agent, antifoam, demulsified, oiliness improver, solid lubricant and the like.  Auxiliary additives may be used alone or in combination in amounts such as 0.01 to 10 mass% [0030] 
The composition is used to lubricate the parts of a clutch, the torque limiter mechanism and the like [0001] The grease is usable for overrunning clutch of automobile starters [0034] and prevents slippage of the inner and outer clutch [0005] The grease is used in portions of clutch and torque limiter mechanism for one way overrunning clutch such as for an engine starter a variety of traction driving mechanisms and surfaces of portions to be lubricated which may be made of steel [0034] The clutch of the engine starter is composed of clutch outer, inner roller disposed in a wedge like space formed between the clutch outer and the clutch inner  (i.e. cam) [0003]
The silicone oil composition is for use where high coefficients of friction and excellent wear preventive characteristics are needed [0001] such as in an over running clutch [0006]
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use the methyl phenyl silicone/silicone oil having an aromatic hydrocarbon group per molecule taught by Hirooka as the silicone of Nakatani as it is a suitable silicone oil for grease for over running/one way clutch apparatus and will provide improved coefficients of friction and wear properties to the composition and clutch of Nakatani..

Claims 1-4  and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable Ohmura et al (US 2005/0003970)
Regarding Claims 1-4 and 11-12:
Ohmura (US 2005/0003970) discloses a grease composition comprising a base oil a thickening agent at least one compound such as zinc dithiocarbamate and zinc dithiophosphate and a metal salt of a fatty acid (Abstract) the base oils include silicone oils [0049] and the metal salts include lithium salts of fatty acids such as lithium stearate  (i.e. lithium soap thickener of claims 1, 4 and 12) [0062-0063](Table 1) The metal salt of a fatty acid/lithium soap is used in amounts such as 0.1 to 20 wt.% [0064]  The composition le includes a urea [0033] in amounts of 2-35 wt.% (See claim 3 reference) 
The zinc dithiocarbamates include zinc dialkyldithiocarbamate [0056] and the zinc dithiophosphates include zinc dialkyldithiophosphate [0058] the zinc dithiocarbamate and zinc dithiophosphate are used in a combined weight of 0.5 to 10 wt.% [0044](overlapping the range of claim 2 and ratios of claims 1, 3 and 11)  where both may be used in amounts of 2 % each (overlapping the ratios of claims 2-3 and 11)  Table 3 Example 13.  
These additive improve coefficient of friction properties [0060] and a synergistic reduction in friction [0090, 0093] 
The grease is packed into a ball joint (See reference claims 17-25) The grease is suitable for a variety of uses including ball screws, various kinds of gears, bearing rollers including those of iron and steel etc. [0030](i.e. power transmission/gears/mechanical device)   The grease has excellent friction lowering power transmitting structures having ball joints, etc. [0004] (i.e. a transmitting torque or clutch or torque limited mechanism)
	The base oil is a mineral and/or synthetic oil such as silicone oil or polyol esters where the oils may be used as mixed oils [0045-0046 and 0049] 
The composition may include additional additives including anti corrosive agents, antioxidants, extreme pressure agents, etc. [0066]
Based upon the weights of the required elements the base oil will be in an amount which meets and/or overlaps the claimed range. 
Claims 1-4 and 11-12 are alternatively rejected and Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable Ohmura et al (US 2005/003970) as applied to claims 1-4  and 11-12 above in view of Hirooka et al (JP 2015151516A) published 8/24/2015 citing to (US 2017/0002285) for English translation 
Regarding Claims 1-4 and 11-12 and Claims 5 and 13:
Ohmura (US 2005/0003970) discloses the limitations above set forth. The grease is suitable for a variety of uses including ball screws, various kinds of gears, bearing rollers including those of iron and steel etc. [0030](i.e. transmission/gears/mechanical device)   The grease has excellent friction lowering properties at sites of lubrication [0030] The composition may include additional additives including anti corrosive agents, antioxidants, extreme pressure agents, etc. [0066]
Ohmura discloses silicone base oil but does not expressly disclose said oil having an aromatic hydrocarbon group per molecule and discloses the use of the grease in various machine parts and gears but does not expressly disclose the gear and power transmitting device to be a clutch.
Hirooka et al (JP 2015151516A) published 8/24/2015 citing to (US 2017/0002285) for English translation discloses a silicone grease composition similar to Ohmura.  Hirooka discloses the composition comprising a base oil containing a silicone oil in an amount of 50 mass% or more (overlapping the ranges of the instant claims 5 and 13) a metal oxide friction modifier and a thickener (Abstract) the metal oxide in amounts such as 1 to 3 mass% [0029]
The silicone oil includes methyl phenyl silicone oil (meeting the limitations of claims 5 and 13)

    PNG
    media_image2.png
    63
    529
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    306
    565
    media_image3.png
    Greyscale

[0016-0017]
The composition comprises a thickener such as a lithium soap or lithium complex soap [0021] The thickener is in amount to achieve the desired consistency such as 2 to 35 mass% [0024]
extreme pressure agent, antifoam, demulsified, oiliness improver, solid lubricant and the like.  Auxiliary additives may be used alone or in combination in amounts such as 0.01 to 10 mass% [0030] 
The composition is used to lubricate the parts of a clutch, the torque limiter mechanism and the like [0001] The grease is usable for overrunning clutch of automobile starters [0034] and prevents slippage of the inner and outer clutch [0005] The grease is used in portions of clutch and torque limiter mechanism for one way overrunning clutch such as for an engine starter a variety of traction driving mechanisms and surfaces of portions to be lubricated which may be made of steel [0034] The clutch of the engine starter is composed of clutch outer, inner roller disposed in a wedge like space formed between the clutch outer and the clutch inner  (i.e. cam) [0003]
The silicone oil composition is for use where high coefficients of friction and excellent wear preventive characteristics are needed [0001] such as in an over running clutch [0006]
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use the methyl phenyl silicone/silicone oil having an aromatic hydrocarbon group per molecule in the amounts taught by Hirooka as the silicone of Ohmura as it is a suitable silicone oil for grease for over running/one way clutch apparatus and will provide improved coefficients of friction and wear properties to the composition and clutch of Ohmura.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable Ohmura et al (US 2005/0003970) as applied to claims 1-4 and 11-12 above further in view of Nakatani et al (US 2008/0271967)
And
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable Ohmura et al (US 2005/0003970) as applied to claims 1-5 and 11-13 above in view of Hirooka et al (JP 2015151516A) published 8/24/2015 citing to (US 2017/0002285) for English translation further in view of Nakatani et al (US 2008/0271967)
Regarding Claims 6 and 14:
Ohmura (US 2005/0003970) and Ohmura as above modified discloses the limitations above set forth.  Ohmura discloses the composition may further comprise additional additives such as antioxidant and anticorrosive agents [0064 and 0066] 
Ohmura does not expressly disclose the composition comprising a partial ester of polyhydric alcohol.
Nakatani et al (US 2008/0271967) discloses a one way clutch with a grease composition comprising a synthetic oil and a metal soap thickener and a non barium antirust agent in an amount of 1- to 10 mass % sealed into the rolling bearing and one way clutch (Abstract) The base oil having excellent heat resistance includes silicone oil [0066] a thickener such as a lithium soap or lithium complex soap [0067] in a non barium antirust agent such as a partial ester of a polyhydric alcohol [0070 and 0072] in amounts such as 1 to 10 mass % [0086]  
Various additives may also be added such as antioxidants, anti abrasive agents [0087]  preferably anti abrasive agents such as zinc dithiocarbamate and zinc dithiophosphate  [0088][0095] 
It would have been obvious to one of ordinary skill in the art to add the anticorrosion additive of Nakatani to the composition of Ohmura to impart anti corrosion properties to the composition of Ohmura; Ohmura expressly contemplates the use of additional additives such as corrosion inhibitors.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-27 of copending Application No. 16794507(reference application). Although the claims at issue are not identical, they are both claim a method including enclosing a grease into a torque limiter mechanism with a composition comprising the same silicone base oil and thickener in ranges which are the same using the same lithium soap thickener in the grease and comprising a zinc dialkyldithiocarbamate in the same and/or overlapping ranges.  While the copending application recites “substantially no ZDDP there may be some present such as 0.01 mass % which would resulting an overlapping ratio with the instant application which does not recite any wt. % in the independent claims (weight is only in claim 2 – so any weight amount will meet the limitations of the claims such as 0.01 wt.% zinc dialkyldithiocarbamate and 0.01 wt.% zinc dialkyldithiophosphate).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO 892 accompanying this office action.  For example:
JPH05132689 discloses a grease composition comprising a silicone grease useful for high speed rotating parts and extreme pressure rotating parts of equipment (capable of use in a power transmission device) and provides excellent lubricity [0001] silicone oils particularly methyl phenyl silicone oils are considered to be desirable because of their excellent viscosity characteristics, what resistance, oxidation resistance, shear stability and chemical stability [0002](meeting the limitation for a silicone oil of claim 1 and for said oil having an aromatic hydrocarbon group in a molecule of claims 5 and 13)
zinc diethyl dithiocarbamate [0004] (meeting the limitation for a zinc dialkyl dithiocarbamate of claim 1 et seq.) extreme pressure additive making is suitable of use between steel and at high speeds [0005-0006] the thickening agent includes fatty acid metal soaps in amounts such as 10 – 30 pbw  [0008](meeting the limitation for a thickener of claim 1) a methyl phenyl poly siloxane [0007] the zinc dithiocarbamate is an extreme pressure additive [0010]  
The thickener includes lithium stearate (meeting the limitation of claims 4 and 12 for a lithium soap thickener).  The composition may comprise 1 to 84 parts methyl phenyl poly siloxane (overlapping the claimed ranges of claims 5 and 13) and lithium stearate and zinc diethyl dithiocarbamate [0012] 
No zinc dialkyldithiophosphate is required or recited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAMELA H WEISS/Primary Examiner, Art Unit 1796